Order
PER CURIAM.
Jeffrey Francis appeals from an order of the circuit court denying, without an evi-dentiary hearing, his Rule 29.15 motion for post-conviction relief. The appellant was convicted, after a jury trial in the Circuit Court of Jackson County, of three counts of assault in the first degree, § 565.050, and three counts of armed criminal action (ACA), § 571.015. He was sentenced to consecutive prison terms of twenty, ten, and seven years on the assault convictions, and to concurrent five-year prison terms on each of the ACA convictions, to run concurrently with his sentences on his assault convictions.
*682In his sole point on appeal, the appellant claims that the motion court clearly erred in denying his Rule 29.15 motion, without an evidentiary hearing, because he alleged facts, not conclusions, which were not refuted by the record, and if true, would establish that he received ineffective assistance of counsel in that his counsel failed to: “1) maintain any pretrial contact with [him], and 2) help him present photographic evidence which would have substantiated his claim of self defense to the three counts each of assault in the first degree and armed criminal action.”
Affirmed. Rule 84.16(b).